PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,052,712
Issue Date: 2021 Jul 6
Application No. 16/023,285
Filing or 371(c) Date: 29 Jun 2018
Attorney Docket No. 14509-4090US 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.55(e), filed January 7, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365 (a) or (b), for the benefit of priority to foreign Argentine Application No. P20180100805 filed April 3, 2018.

The petition is again DISMISSED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); 
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign 
(5) 	a certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies. 

The petition lacks item(s) (1) - (3) and (5). 

With regard to item (1), a corrected application data sheet (ADS) in compliance with 37 CFR 1.76(c) which correctly identifies the foreign priority application number, country or intellectual property office code, and filing date with underlining for additions and strikethrough or brackets for text removed, is required. If petitioner is requesting that the Office retrieve a copy of the foreign application via priority document exchange (PDX) (37 CFR 1.55(i)), the DAS code for retrieval of the document must also be included on the ADS in the appropriate area, and marked in accordance with 37 CFR 1.76(c).

With regard to item (2), the petition fee set forth at 37 CFR 1.17(m) has not been paid. The Office attempted to charge the required fee to counsel’s deposit account, but the person who signed the petition, registered patent practitioner Howard M. Gitten, is not an authorized user of the deposit account. As such, the petition fee ($1,050 for a small entity) could not be charged, and must be paid with any renewed petition.

With regard to item (3), the Director may require additional information where there is a question whether the delay was unintentional.

A petition to accept a delayed foreign priority claim was first filed October 28, 2020. A decision dismissing this petition was mailed May 28, 2021. The subject renewed petition was filed January 7, 2022, more than seven months after the date the decision dismissing the original petition was mailed. In view of this extended period of delay, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.55, regardless of the circumstances that originally resulted in the failure to timely submit the foreign priority claim. 
See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With respect to item (5), petitioner must either submit a certified copy with the petition, or provide the DAS code necessary for PDX retrieval in the ADS, as indicated above.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)